DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 112(b) rejections of the claims have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments with respect to the 102 rejections of the claims have been fully considered but they are not persuasive. Applicant asserts that “Inoue does not disclose a non-invasive device configured to facilitate a respiratory flow directed into a controlled environment where the respiratory flow is sufficient for a sensor to record measurements such that the non-invasive device is operable without being inserted into, or sealed partially or fully around, the subject’s respiratory orifices.” The Examiner disagrees. The device of Inoue is operable without being inserted into the subject’s respiratory orifices because the device of Inoue is not inserted into the respiratory orifices during operation and instead rests on the external portions of the face. Additionally, the device of Inoue is operable without being sealed partially or fully around the subject’s respiratory orifices because the device of Inoue is not sealed partially or fully around the subject’s respiratory orifices during operation. The device of Inoue contains opening 2c, which allows the internal space 2b and the outside of the wall section 2 to communicate with each other (see para [0033] of Inoue). The device of Inoue does not seal partially or fully around the subject’s respiratory orifices because this opening precludes a partial or full seal.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/604,866, and the disclosure of the prior-filed application, PCT/IL2018/050512, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. There is a lack of adequate support for controlling a temperature of at least one of the housing or the sensor. Accordingly, claim 20 is not entitled to the benefit of the prior applications (see 112b rejection for claim interpretation).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“[A] mounting mechanism having a mounting element for mounting the non-invasive device to a face of a subject” in claim 1. A “mechanism” and an “element” are generic, non-structural terms. These generic terms are coupled with functional language (“mounting” and “for mounting the non-invasive device to a face of a subject”) without reciting sufficient structure to perform the recited function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“[A] mounting mechanism having a mounting element for mounting the non-invasive device to a face of a subject” in claim 1 will be interpreted as magnets, glue, cords, strings, tubing, glasses-like frame mounting, clips, piercing, elastic bands (see para [0035] of instant specification) and all equivalents capable of performing the recited function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 was amended in a preliminary amendment on 11/25/2019 to recite, in part, “controlling at least one of a heating and a cooling element included in the non-invasive device to control a temperature of at least one of: the housing and the at least one sensor.” See 112b rejection for claim interpretation. The disclosure, as originally filed, does not have support for this claim language, and therefore claim 20 contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “in proximity to” in line 15, which renders the claim indefinite. The term “in proximity to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites “the at least one open conduit […] is detachably connectable to the housing” in lines 1-3. However, claim 1 recites “wherein the housing comprises: […] one or more flow directing elements, each one of the one or more flow directing elements including at least one open conduit”, indicating that the at least one open conduit is part of the housing. It is unclear how the housing could be detachably connected to itself, and it is unclear what elements the housing comprises. For further examination, it will be interpreted as meaning a portion of the housing (the at least one open conduit) is detachably connectable to another portion of the housing.
Claim 6 recites “the at least one open conduit […] is connected to the housing” in lines 1-3. However, claim 1 recites “wherein the housing comprises: […] one or more flow directing elements, each one of the one or more flow directing elements including at least one open conduit”, indicating that the at least one open conduit is part of the housing. It is unclear how the housing could be connected to itself, and it is unclear what elements the housing comprises. For further examination, it will be interpreted as meaning a portion of the housing (the at least one open conduit) is connected to another portion of the housing.
Claim 19 recites the term “in proximity to” in lines 13-14, which renders the claim indefinite. The term “in proximity to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20 recites the term “at least one of a heating and a cooling element” in line 2. It is unclear whether this intended to be one or more of an element that performs both heating and cooling, or if it is intended to be one or more of an element selected from a heating element or a separate cooling element. For examination purposes, it will be understood as the latter.
Additionally regarding claim 20, the claim recites the limitation “controlling at least one of a heating and a cooling element […] to control a temperature of at least one of: the housing and the at least one sensor.” It is unclear whether: (1) the limitation “to control a temperature of at least one of: the housing and the at least one sensor” is functional language and is merely an intended result provided by the act of “controlling at least one of a heating and a cooling element,” the scope then including an act of “controlling at least one of a heating and a cooling element” that is merely capable of, but does not necessarily result in, controlling a temperature of at least one of a heating and a cooling element; or (2) the limitation “to control a temperature of at least one of: the housing and the at least one sensor” is a manipulation that is part of the method and therefore the temperature of the housing and/or the sensor must actually be controlled. For examination purposes, it will be understood as the second interpretation.
All other claims are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-11, 13, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0196512, hereinafter Inoue.
Regarding claim 1, Inoue discloses a non-invasive device for measuring one or more respiratory flow parameters (mask 1, abstract), comprising: a mounting mechanism having (Examiner’s note: in this instance, “having” is interpreted as an open transitional phrase with the same meaning as “comprising”) a mounting element for mounting the non-invasive device to a face of a subject (Fig. 2, para [0042], strings run through through-holes 5a2 and 5b2 to hold device to subject’s face, corresponds to 112f interpretation), a housing anatomically shaped to be mounted to the face of the subject externally to the subject’s respiratory orifices (Figs. 1 and 2, paras [0033]-[0036], wall section 2, expired gas introduction section 3, communication section 4, right bridge part 5a, left bridge part 5b, right support part 6, left support part 7), wherein the housing comprises: one or more predetermined locations (sensor support 4d) wherein at least one of the predetermined locations is configured to hold at least one sensor for measuring one or more respiratory flow parameters (paras [0067]-[0069] and [0071], sensor support 4d holds sensor 9), one or more flow directing elements (expired gas introduction section including first opening 3a, second opening 3b, introduction space 3d, connection part 3e, communication section 4 including connection part 4a), each one of the one or more flow directing elements including at least one open conduit (first opening 3a, second opening 3b, introduction space 3d, connection part 3e, and connection part 4a are all open conduits), for directing at least a portion of the respiratory flow to the one or more predetermined locations (paras [0034]-[0036], [0039], and [0072]), the one or more flow directing elements being configured to convey a respiratory flow from the subject to thereby form a controlled environment in proximity to the one or more predetermined locations (paras [0034]-[0036], [0039], and [0072], respiratory flow to the sensor location is controlled by the flow directing elements), wherein the respiratory flow directed in the controlled environment is sufficient for said at least one sensor to record measurements such that the non-invasive device is operable without being inserted into, or sealed partially or fully around, the subjects respiratory orifices (Examiner’s note: Inoue is capable of performing the claimed function. The device of Inoue is operable without being inserted into the subject’s respiratory orifices because the device of Inoue is not inserted into the respiratory orifices during operation and instead rests on the external portions of the face. Additionally, the device of Inoue is operable without being sealed partially or fully around the subject’s respiratory orifices because the device of Inoue is not sealed partially or fully around the subject’s respiratory orifices during operation. The device of Inoue contains opening 2c, which allows the internal space 2b and the outside of the wall section 2 to communicate with each other (see para [0033] of Inoue). The device of Inoue does not seal partially or fully around the subject’s respiratory orifices because this opening precludes a partial or full seal).
Regarding claim 3, Inoue discloses the non-invasive device according to claim 1, wherein at least one of the one or more flow directing elements leads into a recess (Fig. 5A, para [0071], holding spaces 4d6 and 4d7).
Regarding claim 4, Inoue discloses the non-invasive device according to claim 1, wherein the one or more flow directing elements include at least one of: a flat surface, a curved surface, a pipe and a combination thereof (Figs. 2, 3A, 4A, expired gas introduction section 3 including first opening 3a, second opening 3b, introduction space 3d, connection part 3e, and communication section 4 including connection part 4a, include various flat surfaces, curved surfaces, pipes, and combinations thereof).
Regarding claim 5, Inoue discloses the non-invasive device of claim 1, wherein the at least one open conduit directing at least a portion of the respiratory flow is detachably connectable to the housing (paras [0046] and [0061]-[0063] show communication section 4 (and the at least one open conduit it includes) is detachably connectable to wall portion 2, expired gas introduction section 3, right support portion 6, and left support portion 7; the cited paragraphs also show that the expired gas introduction section 3 (and the at least one open conduit it includes) is detachably connectable to communication section 4, right support portion 6, and left support portion 7. Examiner’s note: using the interpretation formed in the 112b rejection wherein a portion of the housing (the at least one open conduit) is detachably connectable to another portion of the housing) and is configured to guide respiratory flow from the mouth over the at least one sensor (paras [0034]-[0036] and [0039]).
Regarding claim 6, Inoue discloses the non-invasive device of claim 1, wherein the at least one open conduit for directing at least a portion of the respiratory flow is connected to the housing in a manner that allows a first open conduit to be moved with respect to a second open conduit (paras [0046] and [0061]-[0063] show communication section 4 (and the at least one open conduit it includes ) is connected to wall section 2, expired gas introduction section 3, right support portion 6, and left support section 7 in a manner that allows an open conduit of communication section 4 to be moved with respect to an open conduit of expired gas introduction section 3 and vice versa; para [0054] shows that expired gas introduction section 3 (and the at least one open conduit it includes) is connected to communication section 4 in a manner that allows an open conduit of expired gas introduction section 3 to be moved with respect to an open conduit of communication section 4 and vice versa; para [0082] shows that expired gas introduction section 3 (and the at least one open conduit it includes) is connected to right bridge portion 5a and left bridge portion 5b in a manner that allows an open conduit of expired gas introduction section 3 to be moved with respect to an open conduit of communication section 4 and vice versa. Examiner’s note: using the interpretation formed in the 112b rejection wherein a portion of the housing (the at least one open conduit) is connected to another portion of the housing).
Regarding claim 7, Inoue discloses the non-invasive device of claim 3, wherein the recess comprises walls which encapsulate the at least one sensor from at least two sides, to prevent physical access to the sensor (Figs. 4A and 5A, paras [0068] and [0071], holding spaces 4d6 and 4d7 have walls formed by parts 4d2 and 4d3 that encapsulate sensor 9 from at least two sides, and the walls are capable of performing the function of preventing physical access to the sensor).
Regarding claim 9, Inoue discloses the non-invasive device according to claim 1, wherein the housing further comprises one or more connectors for connecting at least one of: a heating element and a cooling element (Fig. 1, paras [0077] and [0079], oxygen supply section 10, cord-holding section 11, Examiner’s note: the functional limitation of “for connecting at least one of: a heating element and a cooling element” is met because the cited elements are connecters that are capable of performing the recited function, even though they are not explicitly disclosed as being intended to perform that function).
Regarding claim 10, Inoue discloses the non-invasive device according to claim 1, wherein the housing further comprises one or more cavities for holding at least one of: a heating element and a cooling element (Fig. 1, paras [0077] and [0079], oxygen supply section 10, cord-holding section 11, internal space 2b, Examiner’s note: the functional limitation of “for holding at least one of: a heating element and a cooling element” is met because the cited elements include cavities that are capable of performing the recited function, even though they are not explicitly disclosed as being intended to perform that function).
Regarding claim 11, Inoue discloses the non-invasive device according to claim 1, wherein the housing further comprises one or more channels for receiving at least one of: a heating element and a cooling element (Fig. 1, paras [0077] and [0079], oxygen supply section 10, cord-holding section 11, Examiner’s note: the functional limitation of “for receiving at least one of: a heating element and a cooling element” is met because the cited elements include channels that are capable of performing the recited function, even though they are not explicitly disclosed as being intended to perform that function).
Regarding claim 13, Inoue discloses the non-invasive device according to claim 1, further comprising a channel to receive tubing for providing fluids (Fig. 1, paras [0077] and [0079], oxygen supply section 10 includes a channel to receive oxygen supply tube 12, which provides oxygen, a fluid; cord-holding section 11 includes a channel that is capable of performing the function of “receive tubing for providing fluids” and thus meets the functional limitation even though it is not explicitly disclosed as being intended to perform that function).
Regarding claim 14, Inoue discloses the non-invasive device according to claim 1, further comprising connecting elements for receiving one or more add-on devices (Fig. 1, paras [0077] and [0079], oxygen supply section 10 receives oxygen supply tube 12, an add-on device; cord-holding section 11 is capable of performing the function of “receiving one or more add-on devices” and thus meets the functional limitation even though it is not explicitly discloses as being intended to perform that function).
Regarding claim 19, Inoue discloses a method of measuring one or more respiratory flow parameters (abstract) comprising: mounting a non-invasive device to a face of a subject (para [0032], mask 1), the non-invasive device comprising one or more predetermined locations (sensor support 4d) wherein at least one of the predetermined locations is configured to hold at least one sensor for measuring one or more respiratory flow parameters (paras [0067]-[0069] and [0071], sensor support 4d holds sensor 9), a housing anatomically shaped to be mounted to the face of the subject externally to the subject’s respiratory orifices (Figs. 1 and 2, paras [0033]-[0036], wall section 2, expired gas introduction section 3, communication section 4, right bridge part 5a, left bridge part 5b, right support part 6, left support part 7), wherein the method comprises: directing at least a portion of the respiratory flow to the one or more predetermined locations using one or more flow directing elements (paras [0034]-[0036], [0039], and [0072], expired gas introduction section including first opening 3a, second opening 3b, introduction space 3d, connection part 3e, communication section 4 including connection part 4a), each of the one or more flow directing elements including at least one open conduit (first opening 3a, second opening 3b, introduction space 3d, connection part 3e, and connection part 4a are all open conduits), the one or more flow directing elements being configured to convey a respiratory flow from the subject to thereby form a controlled environment in proximity to the one or more predetermined locations (paras [0034]-[0036], [0039], and [0072], respiratory flow to the sensor location is controlled by the flow directing elements), wherein the respiratory flow directed into the controlled environment is sufficient for said at least one sensor to record measurements such that the non-invasive device is operable without being inserted into, or sealed partially or fully around, the subjects respiratory orifices (Examiner’s note: Inoue is capable of performing the claimed function. The device of Inoue is operable without being inserted into the subject’s respiratory orifices because the device of Inoue is not inserted into the respiratory orifices during operation and instead rests on the external portions of the face. Additionally, the device of Inoue is operable without being sealed partially or fully around the subject’s respiratory orifices because the device of Inoue is not sealed partially or fully around the subject’s respiratory orifices during operation. The device of Inoue contains opening 2c, which allows the internal space 2b and the outside of the wall section 2 to communicate with each other (see para [0033] of Inoue). The device of Inoue does not seal partially or fully around the subject’s respiratory orifices because this opening precludes a partial or full seal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, as applied to claim 1, in view of US 2009/0038615, hereinafter Bradley.
Regarding claim 16, Inoue does not explicitly disclose the non-invasive device of claim 1 comprising at least two sensors and at least two predetermined locations, wherein the one or more flow directing elements is for directing at least a portion of the respiratory flow to the second predetermined location, wherein the second predetermined location is configured to hold the second sensor.
However, Bradley discloses a non-invasive device (apparatus 100) comprising at least two sensors (Fig. 2, para [0035], flow meter 112a, oxygen and carbon dioxide gas sensors 112b) and at least two predetermined locations (Fig. 2, paras [0035] and [0036], flow meter 112a in a predetermined location, oxygen and carbon dioxide gas sensors 112b cannot physically occupy the same space as each other and are thus in two predetermined locations), wherein one or more flow directing elements is for directing at least a portion of the respiratory flow to the second predetermined location (Fig. 2, para [0036], conduits 116 and 118 direct respiratory flow to the locations of the sensors), wherein the second predetermined location is configured to hold the second sensor (flow meter 112a in its predetermined location, oxygen and carbon dioxide gas sensors 112b in their predetermined locations).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Inoue such that the non-invasive device comprises at least two sensors and at least two predetermined locations, wherein the one or more flow directing elements is for directing at least a portion of the respiratory flow to the second predetermined location, wherein the second predetermined location is configured to hold the second sensor, as taught by Bradley, as a combination of prior art elements according to known methods to yield the predictable result of having multiple sensors.
Regarding claim 17, Inoue as modified by Bradley teaches the non-invasive device of claim 16, wherein the first sensor is for measuring a first type of respiratory flow parameters and the second sensor is for measuring a second type of respiratory flow parameters (Inoue para [0072] shows that sensor 9 measures carbon dioxide, Bradley’s flow meter 112a measures flow, Bradley’s oxygen and carbon dioxide gas sensors 112b measure oxygen and carbon dioxide, flow is a different type of respiratory parameter than oxygen measurement or carbon dioxide measurement).
Regarding claim 18, Inoue as modified by Bradley teaches the non-invasive device of claim 16, wherein the first sensor is for measuring a first type of respiratory flow parameter at the first predetermined location and the second sensor is for measuring the first type of respiratory flow parameter at the second predetermined location (Inoue para [0072] shows that sensor 9 measures carbon dioxide, Bradley’s carbon dioxide gas sensor 112b measures carbon dioxide, carbon dioxide measurement is the same type of respiratory parameter; Bradley’s oxygen and carbon dioxide gas sensors 112b both measure gas concentrations which is the same type of respiratory parameter and the sensors 112b are in different predetermined locations).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue, as applied to claim 19, in view of US 2003/0023182, hereinafter Mault.
Regarding claim 20, Inoue does not expressly disclose controlling at least one of a heating and a cooling element included in the non-invasive device to control a temperature of at least one of: the housing and the at least one sensor.
However, Mault discloses a method of measuring one or more respiratory flow parameters (abstract) comprising controlling at least one of a heating and a cooling element included in the non-invasive device to control a temperature of at least one of: the housing and the at least one sensor (para [0070], oxygen sensor heater controls temperature of oxygen sensor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Inoue to comprise controlling at least one of a heating and a cooling element included in the non-invasive device to control a temperature of at least one of: the housing and the at least one sensor, as taught by Mault, in order to have the sensor reach a steady state value (Mault, para [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791